Citation Nr: 1821687	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  07-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), and to include as secondary to service-connected major depressive disorder.

2.  Entitlement to an effective date prior to January 3, 2012, for special monthly compensation (SMC) based on the need for aid and attendance, to include whether the January 3, 2012, statement was a valid notice of disagreement (NOD) as to the aid and attendance issue.

3.  Entitlement to SMC based on the loss of use of the lower extremities.

4.  Entitlement to an automobile allowance or specially adapted equipment. 

5.  Entitlement to special home adaptation or specially adapted housing.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.  He died in October 2015.  The individual listed as the appellant in the case caption, above, is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010, November 2012, May 2014, and September 2015 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

A February 2010 rating decision denied the Veteran's claim for service connection for a gastrointestinal disorder.  In November 2010 and in August 2013, the Board issued decisions denying that claim.  After each decision, the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) and the Court subsequently vacated each of the Board's decisions, remanding the matter for additional development.  The Board remanded the matter in April 2015.  At that time, the Board also remanded the matters related to the effective date for aid and attendance benefits, entitlement to special monthly compensation for the loss of use of the lower extremities, and entitlement to an automobile allowance or special adaptive equipment.  These matters were remanded for issuance of a statement of the case to address statements of disagreement submitted on the Veteran's behalf, as well as to have a rating decision related to the automobile allowance issue added to the claims file.

Following the Board's April 2015 remand, an August 2015 statement of the case was issued related to the issue of whether an earlier effective date was warranted for the award of special monthly compensation based on the need for aid and attendance.  Also on this statement of the case, the RO added the issue of whether the NOD received on January 3, 2012, was a valid NOD as to the aid and attendance issue.  The Board has recharacterized that issue as part of the earlier effective date issue with regard to the aid and attendance benefit.  Then, a September 2015 statement of the case was issued related to the matter of whether the Veteran was entitled to special monthly compensation based on the loss of use of a lower extremity.  Timely substantive appeals were received related to both statements of the case.  

Also in September 2015, a rating decision was issued related to the matter of whether the Veteran was entitled to automobile or other conveyance and adaptive equipment, and continuing the denials related to special home adaptation and specially adapted housing.  The Veteran's representative submitted an NOD on his behalf in September 2015.  The Veteran died the following month.  

The Board remanded the issues on appeal in April 2017 for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran's gastrointestinal disorder was caused by, or was otherwise etiologically related to, his active service, and was not caused or aggravated by his service-connected disabilities.

2.  The January 3, 2012 NOD was not valid and the RO properly treated it as a new claim for benefits.  

3.  The preponderance of evidence is against a finding that the Veteran was in need of regular aid and attendance for a service-connected disability or disabilities prior to January 3, 2012.

4.  The weight of the evidence does not support the conclusion that it is as likely as not that the Veteran would have been equally well served by amputation of his bilateral lower extremities and the use of a suitable prosthetic appliance.

5.  The appellant is ineligible to substitute for the Veteran in the claims for automobile and adaptive equipment or adaptive equipment only, specially adapted housing and special home adaptation grant due to the Veteran's death.


CONCLUSION OF LAW

1.  The criteria for service connection for a gastrointestinal disorder are not met, nor may they be presumed to have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The Veteran's NOD related to a September 2011 rating decision was not valid.  38 U.S.C. §§ 5107, 7105 (2012); 38 C.F.R. §§ 20.201, 20.302 (2017).

3.  The criteria for an effective date prior to January 3, 2012 for the grant of SMC based on aid and attendance have not been met.  38 U.S.C. §§ 1114, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).

4.  The criteria for SMC for loss of use of the bilateral lower extremities have not been met.  38 U.S.C. § 1114 (k) (2012); 38 C.F.R. §§ 3.350 (a)(2), 4.63 (2017).

5.  Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claims for automobile and adaptive equipment or adaptive equipment only, specially adapted housing and special home adaptation grant; they must be dismissed as moot.  38 U.S.C. §§ 5121A, 7104(a) (2012); 38 C.F.R. §§ 3.1010, 20.1302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in April 2007, June 2010, March 2011, and March 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a September 2016 letter, the appellant's attorney argued that the October 2015 VA examiner's opinion was inadequate, asserting that the opinion was "cursory and provide[d] no details."  However, as discussed in greater detail below, the VA examiner provided a detailed and reasoned explanation to support the opinion.  The attorney further asserted that the opinion was inadequate because the Veteran had been prescribed Steraline (Zoloft) for his service-connected depression for many years, which, he asserted, caused many known gastric side effects, which the examiner failed to consider.  VA is obligated to provide a Veteran with a medical examination or obtain a medical opinion if the evidence of record demonstrates "some causal connection between his disability and his military service."  However, other than the attorney's bare assertion, there is no medical evidence in the record demonstrating the Veteran experienced or complained of any gastric symptoms related to a medication prescribed to treat his service-connected depression.  Therefore the Board finds that the October 2015 opinion is adequate and remand is unnecessary.  

Neither the appellant nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  Service Connection 

The appellant has asserted that the Veteran was entitled to direct service connection for a gastrointestinal disorder, to include GERD, acid reflux, hiatal hernia, and any other intestinal problem.  The appellant has further asserted that the Veteran's conditions were caused or aggravated by his other service-connected disabilities, to specifically include major depressive disorder.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran had been given a diagnosis of GERD.  See, e.g., August 2012 VA examination; VA treatment records dated from March 2013 thought April 2014.

The Veteran's service treatment records, including the report of the Veteran's separation examination, were silent for any complaints, symptoms, clinical findings, or diagnosis related to GERD or any other gastrointestinal disorder.

The Veteran was afforded a VA examination in August 2012.  The examiner reported that the Veteran had a diagnosis of GERD in approximately the 1980s or 1990s.  The Veteran reported continuing treatment for acid reflux.  He stated that he was not having any symptoms at all from GERD with the medication he took for this.  He indicated that he used to get heartburn frequently, almost every day, without treatment.  The Veteran did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  After an examination and review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's esophageal condition was incurred in or cause by his military service.  The examiner explained that the Veteran's gastrointestinal condition of GERD was caused by reflux of acid and food into the esophagus.  The examiner referenced medical literature in support of the opinion and opined that the Veteran's GERD was easily and fully controlled with medication that he took.  Further, the examiner found that the timing of the onset of the Veteran's GERD in recent years would rule against it being due to his active duty military service of over 50 years prior, or service-connected depression, which began years after the onset of his GERD symptoms.  After a review of the Veteran's claims file and VA records, the examiner reported that there did not appear to be any correlation between the severity of his GERD symptoms, which were improved at the time, and his other service-connected conditions.  Next, the examiner opined that the Veteran's esophageal condition was not proximately due to, the result of, or aggravated by the Veteran's other service connected conditions, including depression.  The examiner explained that his opinion was confirmed by the history given by the Veteran.  The Veteran's symptoms were fully controlled with medication and his condition was of a mild enough severity that there was no other indicator of severity other than the symptoms that were present.  The examiner reported that there was no test that would be indicated at the time to try to determine severity other than symptoms of reflux, which were absent as long as he took his prescribed medication.  

The RO obtained an addendum VA medical opinion in October 2015 from the original August 2012 examiner.  The examiner again reported that the Veteran had a diagnosis of GERD and again opined that the condition was less likely than not proximately due to or the result of the Veteran's other service connected conditions.  The examiner noted that the Veteran's most recent VA treatment records indicated that he had denied nausea, vomiting, diarrhea, heartburn, or blood in his stool and was otherwise negative for GI symptoms.  The examiner explained that the Veteran's gastrointestinal condition of GERD was caused by reflux of acid and food into the esophagus and again cited medical literature in support.  The examiner opined that the timing of onset of the Veteran's GERD condition and the worsening/improvement of the condition over time, based on the history provided by the Veteran and confirmed by his medical records, ruled against the GERD condition being caused by or aggravated by the Veteran's service-connected heart or psychiatric disabilities.  The examiner reported that the opinion was based on a review of the timing of onset of these conditions and variations in the severities of the conditions over time.  Further, the examiner reported that, based on a review of the VBMS documents and VA medical records at the time, there did not appear to be any correlation found between the severity of the Veteran's GERD symptoms and his service-connected heart or psychiatric disabilities.  For those reasons, the examiner opined that the Veteran's GERD was less likely than not caused by or aggravated by (permanent worsening) his service connected heart or psychiatric disabilities.  

Regarding an award of service connection for a gastrointestinal disorder on a direct basis, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's gastrointestinal disorder was incurred in or otherwise related to his military service.  As reviewed above, the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of any gastrointestinal disorders.  

None of the medical providers who have treated the Veteran for a gastrointestinal disorder gave any indication that there was a relationship between the disorder and his active duty service.  The only opinion of record is against a finding that the Veteran's gastrointestinal disorder was related to service on a direct basis.  In this regard, as detailed above, on two occasions the VA examiner opined that the Veteran's GERD was less likely than not related to his active duty service.  The Board finds the examiner's opinion to be adequate and reliable and affords it great probative weight.  Moreover, it stands uncontradicted by any other competent opinion of record.

As the preponderance of the evidence does not show that a gastrointestinal disorder was incurred in service, a medical nexus between the diagnosed gastrointestinal disorder and the Veteran's service, service connection for a gastrointestinal disorder cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's hypertension was either caused by or aggravated by any service-connected disability, to include his service-connected major depressive disorder.  

The only opinions included in the record are against a finding that the Veteran's gastrointestinal disorder was caused or aggravated by any service-connected disability.  The Board finds the VA medical opinions, taken as a whole, to be adequate and reliable and affords them great probative weight.  The Board finds that these opinions adequately explain why the Veteran's gastrointestinal disorder was not caused by or aggravated by his service-connected disabilities, including major depressive disorder or a cardiac condition.

The appellant has been allowed ample opportunity to furnish medical evidence in support of the claim, but has not done so.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for a gastrointestinal disorder and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

III.  Earlier Effective Date for SMC Based on Aid and Attendance

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  The law also provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received by the VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a)(b); 38 C.F.R. § 3.400(o)(1)(2). 

SMC at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350 (b).

A number of factors are to be accorded consideration in determining the need for regular aid and attendance, including: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  38 C.F.R. §§ 3.350(b), 3.352(a).

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made. The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Although the Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance, it is logical to infer there is a threshold requirement that at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).

In a letter dated in January 2013 the appellant's attorney asserted that the Veteran had been entitled to an effective date earlier than January 3, 2012 for the grant of SMC based on aid and attendance.  The attorney noted that the Veteran filed a claim on January 7, 2011, which read, in part, "[e]ntitlement to special monthly compensation, statutory housebound is claimed."  The attorney characterized the Veteran's claim as a claim for increase.  The attorney asserted several arguments in support of the appellant's claim.  First, the attorney argued that that while the Veteran had been granted SMC at the housebound rate effective June 4, 2010, he had been under the impression that he had been granted SMC based on both housebound and aid and attendance given then wording of the RO's September 2011 rating decision, which read, "[e]ntitlement to special monthly compensation based on aid and attendance/housebound criteria being met."  However, as the attorney noted, the Veteran's January 2011 claim was for "[e]ntitlement to special monthly compensation, statutory housebound [,]" and specifically did not include a claim for SMC based on aid and attendance.  Moreover, in support of the claim, the Veteran's cited to his disability ratings, but there was no assertion that the Veteran was in regular need of aid and attendance.  Further, while the September 2011 rating decision heading did read "[e]ntitlement to special monthly compensation based on aid and attendance/housebound criteria being met is granted from June 4, 2010[,]" the analysis given in the "Reasons for Decision" section discussed only the housebound criteria, which was also the case in the September 30, 2011, notification letter.  Likewise, the rating decision codesheet, issued along with the September 2011 rating decision, clearly stated that the Veteran had been granted SMC based on 38 U.S.C. § 1114, subsection (s) and 38 C.F.R. § 3.350(i) for the same reasons.  Therefore, the Board finds that the Veteran's January 2011 initial claim was for SMC housebound alone, and the September 2011 grant of SMC was clearly based on the housebound criteria, and not aid and attendance.  

As such, with regard to the NOD received January 3, 2012, in which the Veteran disagreed with the decision that SMC had not been granted for aid and attendance, the Board finds that it was not valid.  At the time the NOD was received, the Veteran had not applied for SMC based on aid and attendance and the RO had not adjudicated such a claim.  Therefore, the Board finds that it was not an NOD and the RO properly treated the communication as a new claim for SMC based on Aid and Attendance.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.201.

The attorney next asserted that a statement dated January 7, 2011, should have been construed as an NOD with the RO's October 2010 rating decision, which denied an earlier claim for aid and attendance.  That argument fails on its face.  The January 7, 2011 statement did not identify the any specific determination with which the Veteran disagreed, and in fact made no reference at all to the October 2010 rating decision.  Further, as discussed above, the January 7, 2011 statement referred specifically SMC housebound, and made no reference whatever to the subject of the October 2010 rating decision, which was SMC based on aid and attendance.  See generally 38 U.S.C. § 7105; 38 C.F.R. § 20.201.  The Board therefore finds that the January 7, 2011 statement was not a valid NOD, and the RO properly treated the document as an original claim for benefits.  

In the alternative, the attorney argued that VA should take a more liberal reading of the Veteran's claim for aid and attendance, asserting that the Veteran's claim for SMC housebound implied a claim for aid and attendance.  The attorney argued that "aid and attendance is merely an award provided to veterans who would qualify for housebound but the nature of impairment has become so severe that they are substantially limited or unable to perform the activities of daily living."  Here again, the Veteran's own application undermines the merit of the argument.  Even with a liberal reading, the wording of the Veteran's January 2011 application, as well as the argument provided in support, makes clear that he was seeking entitlement to "special monthly compensation, statutory housebound[,]" and nothing further.  Moreover, while it may be the case that a Veteran qualified for SMC based on aid and attendance could also qualify for SMC housebound, each benefit has unique statutory and regulatory requirements and a claim for one, especially in the presence of specific language, does not imply an application for both.

Finally, the attorney argued that even if the January 7, 2011 letter was not accepted as an NOD or the January 3, 2012, letter was not accepted as a valid NOD, the Veteran was still entitled to an earlier effective date if the evidence indicated that his disability had worsened within the year prior to his date of claim.  A review of the evidence of record shows that prior to his claim the Veteran was experiencing dyspnea and was easily fatigued.  See October 2009 private treatment record.  However, in a May 2010 medical statement, a physician reported that the Veteran occasionally needed assistance bathing, but he was able to walk unaided, feed himself, care for the needs of nature, sit up, travel, leave home without assistance, was not confined to bed or blind, and did not require nursing home care.  Further, in May 2011 the Veteran was afforded a general medical examination in consideration of his claim for SMC housebound.  The examiner found that the Veteran could perform all daily activities, but noted that at times he experienced dizziness, which could be a daily problem. The Veteran was not able to cook and his wife set up his medications and ensured that he did not lose any medications.  The Veteran was able to leave his house, but did not drive very far due to multiple medical problems and the potential for emergencies.  The examiner reported that the Veteran could perform all functions of self-care.  He was able to walk a few hundred yards with a cane.  He was not restricted from leaving his house.  He was also mentally competent.  Thus, while the Veteran may have needed help with some tasks, there is no medical evidence in the record to suggest that the Veteran suffered the anatomical loss or loss of use of both feet or one hand and one foot, or was blind in both eyes, or was permanently bedridden or so helpless as to be in need of regular aid and attendance, as defined in 38 C.F.R. § 3.352(a), within the year prior to the filing of the claim.  38 U.S.C. § 1114(l); 38 C.F.R. §§ 3.350 (b), 3.352(a).

Accordingly, the Board finds an earlier effective date for SMC based on aid and attendance is not warranted.

IV.  Entitlement to SMC Based on the Loss of Use of Lower Extremities.

The appellant seeks entitlement to special monthly compensation based on the Veteran's loss of use of his bilateral lower extremities due to an inability to walk.  See 38 U.S.C. § 1114 (k); 38 C.F.R. § 3.350 (a)(2).  The loss of use of the foot is held to exist when no effective function (including balance, propulsion, etc.) remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a prosthesis.  38 C.F.R. §§ 3.350 (a)(2), 4.63.  Examples constituting loss of use of a foot include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.  Id.  For purposes of special monthly compensation, loss of use must be caused by service-connected disabilities.

Also considered as loss of use of a foot under section 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2017), complete paralysis of the external popliteal (common peroneal) nerve also encompasses foot drop and slight drop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

The appellant's claim is based on Veteran's inability to walk, which she asserted resulted from his service-connected cardiac disability.  See February 2014 claim.  In the claim, the Veteran was reported to be able to walk 20 to 30 feet in his home but had to use a wheelchair to leave his home.

Although there is no question that the Veteran has significant problems with ambulation due to his service-connected cardiac disability, as evidenced by the medical evidence of record, the question the Board must address is whether the service-connected disabilities are of such significance to cause "loss of use," a term that conveys a specific meaning for VA purposes.  To that end, the medical evidence of record fails to show that the Veteran lost the use of his bilateral lower extremities due to any of his service-connected disabilities.  The Veteran had difficulty walking very far before experiencing shortness of breath, had poor balance, weakness to the lower extremities, and required a wheelchair outside of the house.  See, e.g., July 2014 and March 2015 letters from M.B.; October 2014 letter from VA cardiologist; October 2014 VA examination; VA treatment records dated in March 2015 and July 2015.  However, despite having difficulty doing so, the Veteran was able to walk short distances.  Id.

The Board appreciates the appellant's assertion that the Veteran had "lost the use" of his bilateral lower extremities, and has considered his reported symptomatology.  The Veteran and the appellant are competent to report symptomatology, but the determination of whether "loss of use" exists is a legal determination.  Here, the lay assertions fail to demonstrate that the Veteran was unable to ambulate with his lower extremities. 

As such, the Board finds that the preponderance of the evidence demonstrates that the level of impairment does not rise to the level of "loss of use," and thus does not warrant special monthly compensation based on his service-connected cardiac disability, or any other service-connected disability.



V.  Entitlement to an Automobile Allowance or Special Home Adaptation. 

The express purpose of specially adapted housing and special home adaptation grants is to assist any veteran who meets certain criteria due to service-connected disability in acquiring a suitable housing unit with special fixtures or movable facilities made necessary by the nature of the veteran's disability.  See 38 U.S.C. § 2101; 38 C.F.R. §§ 3.809, 3.809a.  Similarly, the purpose of providing a Veteran with financial assistance in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only, is to facilitate driving, other types of movement or other activities for certain eligible veterans.  38 U.S.C. § 3902 (a)(b).

The Veteran unfortunately died during the pendency of this appeal.  Although the appellant, as his lawful surviving spouse, has been generally substituted as the claimant for purposes of processing the appeal to completion, the specific provisions pertaining to substitution provide that only a person eligible for accrued benefits under § 3.1000(a) may request to substitute for a deceased claimant.  38 C.F.R. § 3.1010(a).  Additionally, the substitution claim must be one for "periodic monetary benefits."  Id.  Here, as a matter of law, grants of financial assistance for automobile and adaptive equipment, adaptive equipment only, specially adapted housing or a special home adaptation grant are not a "periodic monetary benefit" as that term is defined under relevant statute and regulation.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  Rather, these benefits are one time payments afforded to Veterans.  Therefore, the claims for these benefits could not be granted on an accrued benefits basis and the appellant is ineligible to substitute for the Veteran with respect to them.  The adjudication of these claims on the merits has become moot by virtue of the Veteran's death and consequently they must be dismissed for lack of jurisdiction.  See 38 U.S.C. §§ 5121A, 7104(a).



ORDER


Entitlement to service connection for a gastrointestinal disorder is denied. 

Entitlement to an effective date prior to January 3, 2012, for SMC based on the need for aid and attendance is denied.

Entitlement to SMC based on loss of use of bilateral lower extremities is denied.

Entitlement to an automobile allowance or specially adapted equipment is dismissed as moot. 

Entitlement to special home adaptation or specially adapted housing is dismissed as moot.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


